Exhibit 10.3

January 31, 2019

    Re: Forward Purchase Contract

Ladies and Gentlemen:

We are pleased to accept the offer Pivotal Spac Funding LLC (the “Subscriber” or
“you”) has made to purchase up to an aggregate of $150,000,000 of securities of
Pivotal Acquisition Corp., a Delaware corporation (the “Company”), in connection
with the Company’s initial Business Combination (as defined below). The
securities to be purchased pursuant hereto are hereinafter collectively referred
to as the “Securities.” The Company and the Subscriber’s agreements regarding
such Securities are set forth in this agreement (this “Agreement”) and are as
follows:

1. Purchase of the Securities. The purchase price for the Securities (the
“Purchase Price”) shall be up to an aggregate purchase price of $150,000,000.
The type and amount of Securities to be purchased by the Subscriber shall be
determined by the mutual agreement between the Subscriber and the Company at the
time the Company enters into the definitive agreement for the proposed Business
Combination. In exchange for the Purchase Price, the Company agrees to sell the
Securities to the Subscriber, and the Subscriber hereby agrees to purchase the
Securities from the Company, in a private placement, subject to the terms and
subject to the conditions set forth in this Agreement and as may hereafter be
agreed to by the Company and the Subscriber.

2. Representations, Warranties and Agreements.

2.1 Subscriber’s Representations, Warranties and Agreements. To induce the
Company to issue the Securities to the Subscriber, the Subscriber hereby
represents and warrants to the Company and agrees with the Company as follows:

2.1.1 No Government Recommendation or Approval. The Subscriber understands that
no federal or state agency has passed upon or made any recommendation or
endorsement of the offering of the Securities.

2.1.2 No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by the Subscriber of the transactions contemplated hereby
do not violate, conflict with or constitute a default under (i) the formation
and governing documents of the Subscriber, (ii) any agreement, indenture or
instrument to which the Subscriber is a party, (iii) any law, statute, rule or
regulation to which the Subscriber is subject, or (iv) any agreement, order,
judgment or decree to which the Subscriber is subject.

2.1.3 Organization and Authority. The Subscriber is a limited liability company.
Subscriber possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement. Upon execution and
delivery by Subscriber, this Agreement is a legal, valid and binding agreement
of Subscriber, enforceable against Subscriber in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance or similar laws affecting the enforcement of
creditors’ rights generally and subject to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

2.1.4 Experience, Financial Capability and Suitability. Subscriber is:
(i) sophisticated in financial matters and is able to evaluate the risks and
benefits of the investment in the Securities and protect its own interests and
(ii) able to bear the economic risk of its investment in the Securities for an
indefinite period of time because the Securities have not been registered under
the Securities Act of 1933, as amended (“Securities Act”) and therefore cannot
be sold by Subscriber unless subsequently registered under the Securities Act or
an exemption from such registration is available. Subscriber is able to afford a
complete loss of Subscriber’s investment in the Securities.

2.1.5 Access to Information; Independent Investigation. Prior to the execution
of this Agreement, Subscriber has had the opportunity to ask questions of and
receive answers from representatives of the Company concerning an investment in
the Company, as well as the finances, operations, business and prospects of the
Company, and the opportunity to obtain additional information to verify the
accuracy of all information so obtained. In determining whether to make this
investment, Subscriber has relied solely on Subscriber’s own knowledge and
understanding of the Company and its business based upon Subscriber’s own due
diligence investigation and the information furnished pursuant to this
paragraph. Subscriber understands that no person has been authorized to give any
information or to make any representations which were not furnished pursuant to
this Agreement and Subscriber has not relied on any other representations or
information in making its investment decision, whether written or oral, relating
to the Company, its operations and/or its prospects.



--------------------------------------------------------------------------------

2.1.6 Regulation D Offering. Subscriber represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act and acknowledges the sale contemplated hereby is being made in
reliance on a private placement exemption to “accredited investors” within the
meaning of Section 501(a) of Regulation D under the Securities Act or similar
exemptions under federal or state law.

2.1.7 Investment Purposes. The Subscriber is purchasing the Securities solely
for investment purposes and not with a view towards the further distribution or
dissemination thereof. The Subscriber did not decide to enter into this
Agreement as a result of any general solicitation or general advertising within
the meaning of Rule 502 under the Securities Act.

2.1.8 Restrictions on Transfer; Shell Company. Subscriber understands the
Securities are being offered in a transaction not involving a public offering
within the meaning of the Securities Act. Subscriber understands the Securities
will be “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act and Subscriber understands that any certificates representing the
Securities will contain a legend in respect of such restrictions. If in the
future the Subscriber decides to offer, resell, pledge or otherwise transfer the
Securities, such securities may be offered, resold, pledged or otherwise
transferred only pursuant to: (i) registration under the Securities Act, or
(ii) an available exemption from registration. Subscriber agrees that if any
transfer of its Securities or any interest therein is proposed to be made, as a
condition precedent to any such transfer, Subscriber may be required to deliver
to the Company an opinion of counsel satisfactory to the Company. Absent
registration or an exemption, the Subscriber agrees not to resell the
Securities. Subscriber further acknowledges that because the Company is a shell
company, Rule 144 may not be available to the Subscriber for the resale of the
Securities until one (1) year following consummation of the Business
Combination, despite technical compliance with the requirements of Rule 144 and
the release or waiver of any contractual transfer restrictions.

2.1.9 No Governmental Consents. No governmental, administrative or other third
party consents or approvals are required, necessary or appropriate on the part
of Subscriber in connection with the transactions contemplated by this
Agreement.

2.2 Company’s Representations, Warranties and Agreements. To induce the
Subscriber to purchase the Securities, the Company hereby represents and
warrants to the Subscriber and agrees with the Subscriber as follows:

2.2.1 Organization and Corporate Power. The Company is a Delaware corporation.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement. Upon execution and
delivery by the Company of this Agreement, the Agreement will constitute a
legal, valid and binding agreement of the Company, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance or similar
laws affecting the enforcement of creditors’ rights generally and subject to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

2.2.2 No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by the Company of the transactions contemplated hereby do
not violate, conflict with or constitute a default under (i) the Certificate of
Incorporation or Bylaws of the Company, (ii) any agreement, indenture or
instrument to which the Company is a party or (iii) any law, statute, rule or
regulation to which the Company is subject, or (iv) any agreement, order,
judgment or decree to which the Company is subject.

2.2.3 Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof, the Securities will be duly and validly issued,
fully paid and non-assessable. Upon issuance in accordance with, and payment
pursuant to, the terms hereof the Subscriber will have or receive good title to
the Securities, free and clear of all liens, claims and encumbrances of any
kind, other than (a) transfer restrictions under federal and state securities
laws, and (b) liens, claims or encumbrances imposed due to the actions of the
Subscriber.

2.2.4 No Adverse Actions. There are no actions, suits, investigations or
proceedings pending, threatened against or affecting the Company which: (i) seek
to restrain, enjoin, prevent the consummation of or otherwise affect the
transactions contemplated by this Agreement or (ii) question the validity or
legality of any transactions or seeks to recover damages or to obtain other
relief in connection with any transactions.



--------------------------------------------------------------------------------

2.2.5 No Governmental Consents. No governmental, administrative or other third
party consents or approvals are required, necessary or appropriate on the part
of the Company in connection with the transactions contemplated by this
Agreement, other than the filing of a Form D with the Securities and Exchange
Commission and such state Blue Sky, FINRA and NASDAQ consents and approvals as
may be required.

2.2.6 No General Solicitation.: No form of general solicitation or general
advertising within the meaning of Regulation D of the U.S. Securities Act
(including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) was used
by the Company or any of its representatives in connection with the offer and
sale of the Securities.

2.2.8 No Brokers. No broker, finder or similar intermediary has acted for or on
behalf of the Company or any of its affiliates in connection with this Agreement
or the transactions contemplated hereby and no broker, finder, agent or similar
intermediary is entitled to any broker’s, finder’s or similar fee or other
commission in connection therewith.

3. Settlement Date and Delivery.

3.1 Closing of Purchase of Securities. The consummation and settlement of the
forward purchase contract for the purchase and sale of the Securities hereunder
(the “Closing”) shall be held at the same date and immediately prior to the
closing of the Business Combination (the date of the Closing being referred to
as the “Closing Date”). No later than the execution of the definitive agreement
for the proposed Business Combination, the Company and the Subscriber will use
their reasonable efforts to agree as to the type and amount of Securities the
Subscriber will purchase hereunder (subject to a maximum of $150,000,000 of
Securities). In the absence of an agreement within such time period, the
Subscriber shall not be obligated to purchase any Securities. At the Closing,
the Company will issue to the Subscriber the Securities being purchased
hereunder, registered in the name of the Subscriber, against delivery of the
Purchase Price in cash via wire transfer to an account specified in writing by
the Company no later than two business days prior to the Closing.

3.2 Conditions to Closing of the Company.

The Company’s obligations to sell and issue the Securities at the Closing are
subject to the fulfillment of the following conditions:

3.2.1 Representations and Warranties Correct. The representations and warranties
made by the Subscriber in Section 2 hereof shall be true and correct in all
material respects when made and shall be true and correct in all material
respects on and as of the Closing Date and closing of the Company’s initial
public offering (“IPO”), as the case may be, (unless they specifically speak as
of another date in which case they shall be true and correct in all material
respects as of such date) with the same force and effect as if they had been
made on and as of said date.

3.2.2 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Subscriber on or prior to the Closing Date
shall have been performed or complied with in all material respects.

3.2.3 Blue Sky. The Company shall have obtained all necessary Blue Sky law
permits and qualifications, or secured an exemption therefrom, required by any
state for the offer and sale of the Securities.

3.2.4 Ancillary Agreements. All Ancillary Agreements (defined below) to be
signed by Subscriber pursuant to hereto shall have been executed by Subscriber.

3.3 Conditions to Closing of the Subscriber.

The Subscriber’s obligation to purchase the Securities at the Closing is subject
to the fulfillment on or prior to the Closing Date of each of the following
conditions:

3.3.1 Representations and Warranties Correct. The representations and warranties
made by the Company in Section 2 hereof shall be true and correct in all
material respects when made and shall be true and correct in all material
respects on and as of the Closing Date and closing of the IPO, as the case may
be (unless they specifically speak as of another date in which case they shall
be true and correct in all material respects as of such date), with the same
force and effect as if they had been made on and as of said date.

3.3.2 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.



--------------------------------------------------------------------------------

3.3.3 Blue Sky. The Company shall have obtained all necessary Blue Sky law
permits and qualifications, or secured an exemption therefrom, required by any
state for the offer and sale of the Securities.

3.3.4 Registration Rights Agreement. The Company and Subscriber shall have
entered into a registration rights agreement (the “Registration Rights
Agreement”) with respect to the Securities, together with the securities issued
to Pivotal Acquisition Holdings LLC.

3.3.6 IPO Closing. The Company shall have consummated the IPO.

3.3.7 Business Combination. The Company’s proposed initial merger, share
exchange, asset acquisition, share purchase, reorganization or similar business
combination with one or more businesses or entities (the “Business Combination”)
shall have been approved by unanimous vote of the Board of Directors of the
Company and the conditions to the closing of the Business Combination, including
the approval of the Company’s stockholders, if applicable, shall have been
satisfied or waived.

3.3.8 Due authorization. Upon issuance, all shares of common stock of the
Company comprising all or a portion of the Securities shall be duly and validly
authorized and issued, fully paid and nonassesable. Upon issuance, all warrants
of the Company comprising all or a portion of the Securities shall be valid and
binding obligations of the Company, enforceable in accordance with their terms.
Upon the issuance of any such warrants, all shares of common stock issuable upon
exercise thereof shall have been reserved for issuance upon the exercise of the
warrants and such shares, upon issuance, shall be duly and validly authorized
and issued, fully paid and nonassesable. Upon issuance, all debt securities of
the Company comprising all or a portion of the Securities shall be valid and
binding obligations of the Company, enforceable in accordance with their terms,
and the issuance thereof, and performance of the Company’s obligations
thereunder, shall not (a) conflict with or violate any provision of the
Company’s amended and restated certificate of incorporation, as then in effect,
(b) conflict with or violate in any material way any law, order or consent
applicable to the Company or any of its properties or assets, or (c) (i)
violate, conflict with or result in a material breach of, (ii) constitute a
material default (or an event which, with notice or lapse of time or both, would
constitute a material default) under, (iii) result in the termination,
withdrawal, suspension, cancellation or modification of, (iv) accelerate the
performance required by the Company under, (v) result in a right of termination
or acceleration under, (vi) give rise to any obligation to make material
payments or provide compensation under, (vii) result in the creation of any
material lien or encumbrance upon any of the properties or assets of the Company
under, (viii) give rise to any material obligation to obtain any third party
consent or provide any notice to any person or entity or (ix) give any person or
entity the right to declare a material default, exercise any remedy, claim a
rebate, chargeback, penalty or change in delivery schedule, accelerate the
maturity or performance, cancel, terminate or modify any right, benefit,
obligation or other term under, any of the terms, conditions or provisions of,
any agreement, commitment or obligation of the Company.

4. Intentionally Omitted.

5. Restrictions on Transfer. Subscriber hereby agrees not to sell, transfer,
pledge, hypothecate or otherwise dispose of all or any part of the Securities
unless, prior thereto (a) a registration statement on the appropriate form under
the Securities Act and applicable state securities laws with respect to the
Securities proposed to be transferred shall then be effective or (b) the Company
has received an opinion of counsel for the Company that such registration is not
required because such transaction is exempt from registration under the
Securities Act and the rules promulgated by the Securities and Exchange
Commission thereunder and under all applicable state securities laws. All
certificates representing the Securities shall have endorsed thereon a legend
substantially as follows:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL, IS AVAILABLE.”

The Company agrees to cause its counsel to deliver an opinion to the Company’s
transfer agent directing the removal of the foregoing legends once able to do so
pursuant to applicable securities laws.



--------------------------------------------------------------------------------

6. Other Agreements.

6.1 Further Assurances. Each of the Company and the Subscriber agrees to execute
such further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

6.2 Notices. All notices, statements or other documents which are required or
contemplated by this Agreement shall be: (i) in writing and delivered personally
or sent by first class registered or certified mail or overnight courier
service, (ii) by facsimile and (iii) by electronic mail, in each case to the
address, facsimile number or email address as set forth on the signature page
hereto. Any notice or other communication so transmitted shall be deemed to have
been given on the day of delivery, if delivered personally, on the business day
following receipt of written confirmation, if sent by facsimile or electronic
transmission, one (1) business day after delivery to an overnight courier
service or five (5) days after mailing if sent by mail.

6.3 Entire Agreement. This Agreement, together with those certain agreements to
be entered into between the Subscriber (and/or its affiliates) and the Company
in connection with the IPO, including but not limited to an insider letter, a
subscription agreement governing the purchase of shares and warrants of the
Company prior to and simultaneously with the closing of the IPO and Registration
Rights Agreement (collectively, the “Ancillary Agreements”), each substantially
in the form to be filed as an exhibit to the registration statement relating to
the IPO (“Registration Statement”), embodies the entire agreement and
understanding between the Subscriber and the Company with respect to the subject
matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

6.4 Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by all parties hereto.

6.5 Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

6.6 Assignment. The rights and obligations under this Agreement may not be
assigned by any of the parties hereto without the prior written consent of the
other parties; provided that Subscriber may assign its rights and obligations to
an affiliate without the prior consent of the other parties.

6.7 Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement shall be construed to create any rights
or obligations except among the parties hereto, and no person or entity shall be
regarded as a third-party beneficiary of this Agreement.

6.8 Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the laws of New
York applicable to contracts wholly performed within the borders of such state,
without giving effect to the conflict of law principles thereof.

6.9 Severability. In the event that any court of competent jurisdiction shall
determine that any provision, or any portion thereof, contained in this
Agreement shall be unreasonable or unenforceable in any respect, then such
provision shall be deemed limited to the extent that such court deems it
reasonable and enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.

6.10 No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of such party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to or demand on a party not
expressly required



--------------------------------------------------------------------------------

under this Agreement shall entitle the party receiving such notice or demand to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the party giving such notice or demand to
any other or further action in any circumstances without such notice or demand.

6.11 Survival of Representations and Warranties. All representations and
warranties made by the parties hereto in this Agreement or in any other
agreement, certificate or instrument provided for or contemplated hereby, shall
survive the execution and delivery hereof and any investigations made by or on
behalf of the parties.

6.12 Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify or affect the meaning or construction of any of the terms or
provisions hereof.

6.13 Counterparts. This Agreement may be executed in one or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or any other form of electronic delivery, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

6.14 Construction. The words “include,” “includes,” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine,
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder,” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited. The
parties hereto intend that each representation, warranty, and covenant contained
herein will have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such party hereto has not breached will not detract from or mitigate the fact
that such party hereto is in breach of the first representation, warranty, or
covenant.

6.15 Mutual Drafting. This Agreement is the joint product of the Subscriber and
the Company and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.

7. Indemnification. Each party shall indemnify the other against any reasonable
loss, cost or damages (including reasonable attorney’s fees and expenses)
incurred as a result of such party’s breach of any representation, warranty,
covenant or agreement in this Agreement.

8. Term. The Subscriber’s obligation to acquire the Securities hereunder, and
the Company’s obligation to sell the Securities hereunder, shall be in effect
until the earlier of (i) the consummation of the Business Combination within the
time frame permitted by the Company’s amended and restated certificate of
incorporation (the “Charter”), including any extensions beyond such term
effected pursuant to the terms of the Charter, and (ii) the liquidation of the
Company in the event that the Company is unable to consummate the Business
Combination within the time frame permitted by the Charter (including any
extensions).

9. Disclosure. The Subscriber hereby acknowledges that (i) the terms of this
Agreement will be disclosed in the Registration Statement, (ii) this Agreement
will be filed with the Securities and Exchange Commission as an exhibit to the
Registration Statement and (iii) the Company will disclose the terms of this
Agreement to potential IPO investors and to potential Business Combination
targets.

10. Waiver of Claims Against Trust. The Subscriber hereby acknowledges that it
is aware that the Company will establish a trust account (the “Trust Account”)
for the benefit of its public stockholders upon the closing of the IPO. The
Subscriber, for itself and its affiliates, hereby agrees that it has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account, or any other asset of the Company as a result of any liquidation of the
Company, except for redemption and liquidation rights, if any, the Subscriber
may have in respect of any shares issued as part of the units sold in the IPO
(“Public Shares”) held by the Subscriber. The Subscriber hereby agrees that it
shall have no right of set-off or any right, title, interest or claim of any
kind (“Claim”) to, or to any monies in, the Trust Account, and hereby
irrevocably waives any Claim to, or to any monies in, the Trust Account that it
may



--------------------------------------------------------------------------------

have now or in the future, except for redemption and liquidation rights, if any,
the Subscriber may have in respect of any Public Shares held by the Subscriber;
provided, however, that the foregoing shall not restrict Subscriber from
bringing any claim Subscriber may have against the Company against the Company
(or any successor entity) following consummation of a Business Combination or
against any funds held by the Company outside of the Trust Account prior to the
consummation of a Business Combination.

[Signature Page Follows]



--------------------------------------------------------------------------------

If the foregoing accurately sets forth our understanding and agreement, please
sign the enclosed copy of this Agreement and return it to us.

Accepted and agreed this 31st day of January, 2019.

 

PIVOTAL ACQUISITION CORP. By:   /s/ Jonathan Ledecky Name:   Jonathan Ledecky

Title:

  Chief Executive Officer

Address:

 

Facsimile:

 

Email:

 

 

PIVOTAL SPAC FUNDING LLC By:   /s/ Greg Racz Name:   Greg Racz

Title:

  President

Address:

 

Facsimile:

 

Email:

 